Name: Commission Regulation (EEC) No 1079/81 of 23 April 1981 continuing the measures referred to in Regulation (EEC) No 1271/78 on the improvement of the quality of milk within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4 . 81 Official Journal of the European Communities No L 112/ 15 COMMISSION REGULATION (EEC) No 1079/81 of 23 April 1981 continuing the measures referred to in Regulation (EEC) No 1271 /78 on the improvement of the quality of milk within the Community (a) the testing of milking machines ; (b) the counselling of individual milk producers directed in particular towards the obtaining of milk (cowshed hygiene , milking) and its treatment (cooling) ; (c) counselling on the collection (jointly-operated equipment, collection points) and transport of raw milk (specifications, equipment and operation of milk tankers) ; (d) the training of qualified personnel for :  disseminating technical information ,  quality control ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1 364/80 (2 ), and in particular Article 4 thereof, Whereas measures carried out pursuant to Commis ­ sion Regulation (EEC) No 1271 /78 of 13 June 1978 concerning measures to improve the quality of milk within the Community (3 ), as last amended by Regula ­ tion (EEC) No 2341 /78 (4 ), and continued by Regula ­ tion (EEC) No 2936/79 (5 ), have proved an effective means of improving the quality of milk in the Community ; whereas in the interests of a greater effi ­ cacity the measures currently being carried out in Italy and Ireland should be reinforced and completed ; Whereas in these Member States the organizations , institutions , undertakings and producer groups possessing the necessary qualifications and experience should therefore be invited again to propose detailed programmes which these organizations would them ­ selves carry out ; Whereas , as regards the other arrangements, the major portion of the provisions of Regulation (EEC) No 1271 /78 , amended in the light of relevant experience, may be repeated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, (e) the setting up of cooperative milk collection centres , if necessary with refrigeration facilities . 2 . The measures referred to in paragraph 1 shall be eligible only if they are begun after 31 March 1981 ; they shall be completed not later than 31 March 1982. A prolongation of this time limit for carrying out the measures is only possible where the interested parties making the request clearly shows that, due to unfore ­ seen circumstances it is not possible to abide by the time limit originally laid down . Article 2 HAS ADOPTED THIS REGULATION : Article 1 1 . Measures as referred to in Article 1 ( 1 ) shall be proposed and carried out by institutions , organizations in the Member States referred to, undertakings or producer groups which : (a) have the necessary qualifications and experience ; (b) give guarantees that they are capable of ensuring the satisfactory completion of the work . Proposals by individual firms will be considered only where they are particularly justified and where they would not prejudice the operations of regional organi ­ zations specializing in the field . Measures shall be carried out as far as possible by the organization itself which has made the proposal ; in instances where this latter organization has to have the measures carried out by (a) subcontractor(s) the derogation must duly be justified in the proposal . 1 . Measures to be executed in Ireland and Italy shall be taken , under the conditions laid down in this Regulation , to encourage : ( ») OJ No L 131 , 26 . 5 . 1977, p . 6 . (2 ) OJ No L 140 , 5 . 6 . 1980 , p . 16 . (3 ) OJ No L 156, 14 . 6 . 1978 , p . 39 . ( «) OJ No L 282, 7 . 10 . 1978 , p . 11 . 5 OJ No L 334, 28 . 12 . 1979, p . 16 . No L 112/ 16 Official Journal of the European Communities 24. 4 . 81 (b) it it accompanied by an undertaking to observe the provisions of this Regulation and those contained in the list of clauses and conditions referred to in Article 6 . 2 . Community financing shall be limited to 90 % of expenditure incurred by the measures concerned . 3 . In the case of proposals submitted by undertak ­ ings buying milk or organizations representing such undertakings, Community participation shall , more ­ over, be subject to the giving by the applicant of an undertaking to introduce, in his area of operation , within the period fixed in the contract for the comple ­ tion of the measures accepted, a system whereby payment for milk is varied according to its bacteriolog ­ ical quality. Article 5 Article 3 1 . After examination of the proposals by the Management Committee for Milk and Milk Products pursuant 10 Article 31 of Regulation (EEC) No 804/68 , the Commission shall conclude contracts for the measures referred to in Article 1 ( 1 ) with those parties whose proposals may be accepted . 2. Prior to the conclusions of a contract, the party concerned may be requested to supply additional information and/or details concerning his proposal . 3 . The intervention agency shall inform each appli ­ cant as soon 2S possible of the decision taken in respect of his proposal . Article 6 1 . Those concerned are hereby invited to submit not later than 30 April 1981 to the competent authority appointed by their Member State , hereinafter called ' the intervention agency', complete detailed proposals concerning the measures referred to in Article 1 ( 1 ). 2 . Concerning the other detailed rules for the submission of proposals the indications given by the Irish and Italian intervention organizations, as published in Official Journal of the European Communities No C 17 of 23 January 1980 , page 2, shall apply . 3 . Within 20 working days of the expiry of the time limit laid down in paragraph 1 , intervention agencies shall : (a) examine the proposals received from a formal and material point of view ; (b) transmit them to the Commission , accompanied by their considered opinion . 1 . On acceptance of a proposal in accordance with Article 5, a list of clauses and conditions shall be drawn up by the Commission in at least three copies and signed by the party concerned . 2 . The list of clauses and conditions shall form an integral part of the contract referred to in Article 5 ( 1 ) and shall : (a) include the details referred to in Article 4 ( 1 ) or make reference to them ; (b) supplement these details , where necessary, by addi ­ tional conditions arising from the application of Article 5 (2). 3 . The Commission shall send a copy of the contract and of the list of clauses and conditions to the intervention agency responsible for ensuring the observance of the agreed conditions by means of on the spot checks . Article 4 1 . Complete proposals shall state : Article 7 (a) the name and address of the party concerned ; (b) any details concerning the measures proposed, indicating the time required for completion , the expected results and any third parties which may be involved ; (c) the net price asked for these measures, taxes effec ­ tively due included, expressed in the currency of the Member State in ( whose territory the party concerned is established, giving an itemized break ­ down of this amount and showing the corres ­ ponding financing plan ; (d) the desired form of payment of the Community contribution (Article 7 ( 1 ) (a) or (b)). 2 . A proposal shall be valid only where : (a) it is submitted by a party fulfilling the conditions laid down in Article 2 ( 1 ) (a) ; 1 . The intervention agency concerned shall pay to the party in question in accordance with the choice made in the latter's proposal , either : (a) within six weeks of the date of signature of the contract and the list of clauses and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or (b) at two-monthly intervals , four equal instalments each amounting to 20 % of the agreed Commu ­ nity contribution , the first such instalment being paid within six weeks of the date of signature of the contract and the list of clauses and conditions . 24. 4. 81 Official Journal of the European Communities No L 112/ 17 (c) the intervention agency has established that the party concerned has made its own contribution for the purposes laid down . 4. To the extent that the conditions set out in para ­ graph 3 are not fulfilled the securities shall be forfeit. In this event the amount in question shall be deducted from EAGGF Guarantee Section expendi ­ ture, and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77. Article 8 However, while a contract is being performed :  the intervention agency may defer payment of an instalment where it finds, in particular during the checks referred to in Article 6 (3), irregularities in carrying out the measures concerned or a substan ­ tial interval between the due date for payment of the instalment and the date when the party concerned will actually incur the forecast expendi ­ ture,  payment of an instalment may, in exceptional cases, be advanced, with the Commission's agree ­ ment, where the party concerned shows that he must incur a substantial part of the expenditure at a date found to be significantly earlier than that laid down for payment of the Community contri ­ bution towards the said expenditure. 2 . The payment of each sum on account shall be subject to the condition that a security equal to the amount of the sum on account, plus 10 % , is lodged with the intervention agency. 3 . Securities shall be released and the balance paid by the intervention agency when : (a) the intervention agency has confirmed that the party concerned has fulfilled its obligations as laid down in the list of clauses and conditions ; (b) the report referred to in Article 8 ( 1 ) has been transmitted to the Commission and to the inter ­ vention agency and the details contained in such report have been verified by the intervention agency ; Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the Commis ­ sion and to the intervention agency concerned, within four months of the final date fixed in the contract for completion of the measures, a detailed report on the utilization of the Community funds allocated and on the results of the measures in question . The responsible party shall submit to the Commis ­ sion , at the same time, that part of the report concerning the results of the measures concerned . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 April 1981 . For the Commission Poul DALSAGER Member of the Commission